          Case 1:19-cr-00209-RMB Document 88 Filed 05/05/20 Page 1 of 1


                          LAW OFFICE OF SAM A. SCHMIDT
                                 115 BROADW AY Suite 1704
                                  NEW YORK, N.Y. 10006
                                         (212) 346-4666
                                  FACSIMILE (212) 346-4668
                                   E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________
                                          .
                                                          May 5, 2020
Honorable Richard M. Berman
United States District Judge
500 Pearl Street
New York, NY 10007

               Re:     United States v. Terrance Morgan
                       19 Cr. 209 (RMB)

Dear Judge Berman:

       I have attached the Facility Evaluation: Metropolitan Detention Center
COVID-19 Response. I just became of this report. The executive summary is
contained in pages 1-3. It is almost certain that if Mr. Morgan receives a sentence
that requires additional incarceration, he will remain in the MDC for the near
future.

       I apologize for the last minute filing but new information arise almost daily
in our ever changing world,

       Thank you for your Honor’s consideration of this matter.

                                                          Very truly yours,

                                                               /s/
                                                          Sam A. Schmidt




                                              1
